Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-6 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
“a case member having an electrical connection part provided on one end side of the case member and an operating member provided on an opposite end side of the case member so as to face a vehicle compartment, the case member and the operating member being configured to be fixed to a vehicle body interior material, and the case member comprising, on an upper wall disposed on an upper side in an up-down direction when the case member is mounted on the vehicle body interior material, a dividing wall that extends in a width direction of the case member, orthogonal to the up-down direction, along the vehicle body interior material, a first rib that extends from the dividing wall toward the one end side and divides the upper wall into a first region going into the electrical connection part and a second region free of going into the electrical connection part, and a second rib that extends in the first region from an intermediate 
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of a switch device for a vehicle, comprising on an upper wall disposed on an upper side in an up-down direction when the case member is mounted on the vehicle body interior material, a dividing wall that extends in a width direction of the case member, orthogonal to the up-down direction, along the vehicle body interior material, a first rib that extends from the dividing wall toward the one end side and divides the upper wall into a first region going into the electrical connection part and a second region free of going into the electrical connection part, and a second rib that extends in the first region from an intermediate part of the first rib toward the one end side so as to partition the dividing wall from the electrical connection part. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
One of the closet prior art of record is TAKADA et al. 	US 20180330902 A1
TAKADA teaches a switch is applied to an in-vehicle operation device. But fails to disclose a first rib that extends from the dividing wall toward the one end side and divides the upper wall into a first region going into the electrical connection part and a second region free of going into the electrical connection part, and a second rib that extends in the first region from an intermediate part of the first rib toward the one end 
Another close prior art of record is Satou et al. US 20140061016 A1.
Satou teaches a vehicle push button 21 (fig. 6) comprising: a push button including a linearly-extending bar-shaped portion and a push operation portion which is provided at an outer end of the bar-shaped portion to protrude outward from the bar-shaped portion and to be operable by being pushed from outside of a vehicle. But fails to disclose a first rib that extends from the dividing wall toward the one end side and divides the upper wall into a first region going into the electrical connection part and a second region free of going into the electrical connection part, and a second rib that extends in the first region from an intermediate part of the first rib toward the one end side so as to partition the dividing wall from the electrical connection part. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841